Citation Nr: 1607737	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to specifically include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia; and if so, whether service connection for an acquired psychiatric disorder is warranted. 


REPRESENTATION

Appellant represented by:	John Worman, Esq. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1995 to July 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran had previously filed a claim for personality disorder with dissociative disorder in October 1996 that was denied by the RO in August 1997.  In an undated letter included in the claims file, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The letter alludes to an attached notice, not included in the claims file, which ostensibly informed the Veteran of his right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement (NOD), nor was new and material evidence received within one year of the rating decision.  Thus, the August 1997 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran filed a request to reopen his claim for a personality disorder, with disassociated disorder in June 2007.  That request to reopen was denied by the RO in March 2009.  In a letter, dated in March 2009, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement (NOD), nor was new and material evidence received within one year of the rating decision.  Thus, the March 2009 rating decision to deny the request to reopen became final by operation of law, except the original claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran filed a new request to reopen his claim for personality disorder with disassociated disorder in April 2012, but altered his claim as one for bipolar disorder/schizophrenia and insomnia.  That request to reopen was denied by the RO in July 2012.  The Veteran thereafter filed a notice of disagreement (NOD) in February 2013.  After the RO issued a statement of the case in June 2014 maintaining the denial of the request to reopen his claim, the Veteran's request was forwarded to the Board for its review. 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must determine whether new and material evidence has been presented before it can reopen the Veteran's § 1151 claim and consider it on the merits, regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that in the most recent July 2012 rating decision, the RO denied the Veteran's request to reopen his claim of service connection for personality disorder with disassociated disorder, claimed as bipolar disorder/schizophrenia and insomnia.  The Veteran appealed the request to the Board in his substantive appeal submitted in June 2014.  As a function of the Board's de novo review authority, and in consideration of the fact that the Veteran's original claim for the same underlying issues was denied in a final RO decision dated in August 1997, the Board has characterized the Veteran's claim as a request to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

The Veteran submitted additional evidence subsequent to the issuance of the most recent adjudicative decision by the RO in the form of a personal statement dated in  May 2015 and a medical examination report and opinion from a Dr. Heather Henderson-Galligan dated in November 2014.  Along with this new evidence, the Veteran's representative filed an Appellant's Brief dated in May 2015 informing the Board that he was waiving initial RO review of this statement pursuant to 38 C.F.R. § 20.1304(c). 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The reopened claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In final rating decisions in August 1997 and March 2009, the RO denied the Veteran's claim of service connection for personality disorder with dissociative disorder. 

2.  Evidence received since the March 2009 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the recharacterized claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia, may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia, no further action is required to comply with the VCAA. 

Current Claim to Reopen

The Veteran filed a request in April 2012 to reopen his claim for an acquired psychiatric disorder.  The RO in a July 2012 rating decision declined the request to reopen the claim on the grounds that the Veteran had not submitted any new evidence in support of his claim. After a February 2013 NOD from the Veteran, the RO issued an SOC in June 2014 continuing its denial of the request to reopen the Veteran's claim.  The Veteran then submitted his formal appeal in June 2014 and the case was forwarded to the Board. 

As stated above, the August 1997 and March 2009 rating decisions are final by operation of law, and may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The only evidence of record when the RO issued its August 1997 rating decision were the Veteran's service treatment records (STRs).  The Veteran's entrance examination is negative for any complains or notation regarding an acquired psychiatric disorder.  An outpatient report dated in May 1996 indicated that the Veteran complained of personal and sleeping problems and had trouble waking up.  In addition, the report noted that a CT scan of the Veteran's head was normal.  A June 1996 report from the Naval Medical Center Department of Psychology noted that the Veteran was admitted for a possible suicide attempt wherein he drove a vehicle he was driving through the wall of a house.  The June 1996 report details that the Veteran had a history of psychological evaluations at the age of 14 in high school.  The Veteran was diagnosed with dissociative disorder and borderline personality disorder.  

In the July 1996 report of medical history, the Veteran reported that he either previously experienced the following conditions or was currently experiencing the following conditions at the time of the report: frequent or severe headaches, dizziness or fainting spells, shortness of breath, frequent trouble sleeping, depression or excessive worry, nervous trouble, and periods of unconsciousness.  The reporter noted that the Veteran experienced longstanding personality disorder and dissociative disorder as well as blackouts.  The Veteran also had a separation examination at the same time of the July 1996 report of medical history.  The examiner stated that the Veteran had poor insight/judgment and a depressed mood.  The Veteran was diagnosed with personality disorder with dissociative disorder. 

The Veteran's DD214 notes that the Veteran was discharged for a "condition-not a disability". 

Based on the STRs available at the time of the August 1997 rating decision, the RO denied service connection for personality disorder with dissociative disorder.  In support thereof, the RO stated that personality disorder with dissociative disorder is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection.  The RO noted that a May 1996 CT scan of the Veteran's head was normal and that the Veteran was administratively discharged due to a long standing personality disorder. 

Later, in the March 2009 decision, the RO noted that the Veteran's records from the Comprehensive Counseling Network received on November 21 2008 which were dated from June 25 2008 to October 13 2008 showed he was admitted to the hospital for a suicide attempt by cutting your wrists.  The evidence showed he underwent therapy and was prescribed oral medication for the non-service connected diagnosis of Schizo affective disorder alcohol and drug abuse.  The RO found that the evidence does not show that this condition is related to nor linked to your active duty service time.  As a result the previous denial of service connection is confirmed and continued

The evidence received since the March 2009 rating decision consists of private treatment records from Frayser Family Counseling Center in Memphis, Tennessee, which detail the Veteran's couse of treatment for various psychiatric disorders, multiple personal statements submitted by the Veteran, and a medical examination and opinion from Dr. Henderson-Galligan. 

A June 2008 outpatient record from Frayser Family Counseling Center indicates that the veteran was diagnosed with schizoaffective disorder.  Another outpatient record from Frayser Family Counseling Center, dated in September 2008, indicates that he was diagnosed with bipolar disorder, depressed with psychotic features, following a suicide attempt.  A June 2009 psychological diagnostic assessment prepared by a clinician with Frayser Family Counseling Center shows a diagnosis of schizoaffective disorder and further notes that the Veteran has borderline intellectual functioning. 

In a May 2012 personal statement, the Veteran asserted that he has "suffered a lot since being discharged from the Navy."  Furthermore, the Veteran stated that "I have problems with family that I wasn't having before U.S. service."  In a May 2015 statement, the Veteran asserted that "I first got diagnosed while I was yet in the Navy.  Then I was discharged."  He also stated that "[w]hile in the Navy I suffered blackouts." 

In a disability benefits questionnaire prepared by Dr. Henderson-Galligan and dated in November 2014, the Veteran was diagnosed with schizophrenia, paranoid type.  After a mental examination and a review of the claims file, Dr. Henderson-Galligan opined that the Veteran's diagnosed schizophrenia "more likely than not arose during his military service and has continued uninterrupted to the present."  In support thereof, she noted that the August 1995 entrance examination did not report any psychiatric or mental health issues.  Thereafter, as highlighted by Dr. Henderson-Galligan, the Veteran was admitted to the Naval Medical Center, San Diego, in June 1996 for a possible suicide attempt.  Moreover, she noted that in the July 1996 report of medical history completed by the Veteran during separation, the Veteran reported that he had frequent trouble sleeping, depress, excessive worry, nervous trouble, periods of unconsciousness, and wasn't sure with regards to any memory loss or amnesia. 

The Veteran's statements and Dr. Henderson-Galligan's disability benefits questionnaire constitute new and material evidence because they provide support for a finding that the Veteran's current psychiatric disorder is attributable to his service.  Taken together, this new evidence relates to an unestablished fact necessary to substantiate the Veteran's claims, namely that the Veteran has a disability and that there is a nexus between the Veteran's service and his current disability.  Accordingly, the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia, may be reopened.  


ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenia, personality disorder with dissociative disorder, and insomnia, may be reopened.  


REMAND

Prior to considering the claim of service connection for an acquired psychiatric disorder, further development of the record is necessary to comply with VA's duty to assist in the development of evidence pertinent to the claim.  38 C.F.R. § 3.159. 

The Veteran should be afforded a VA medical examination to determine the etiology of his currently diagnosed acquired psychiatric disorder.  He asserted that he was diagnosed with a psychiatric disorder before he was discharged and that he experienced blackouts while in service.  Furthermore, Dr. Henderson-Galligan has provided opinion supporting a connection between the Veteran's currently diagnosed acquired psychiatric disorder and his service.  As discussed by the Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided to the Veteran in a disability compensation claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2).  Here, the Veteran is currently diagnosed with an acquired psychiatric disorder, and has asserted that this condition is connected to service.  Thus, a VA medical examination is necessary to provide an opinion as to whether the Veteran's acquired psychiatric disorder is attributable to service. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination of the Veteran to
determine the likely etiology of his current acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his acquired psychiatric disability.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of Dr. Henderson-Galligan's November 2014 disability benefits questionnaire, in which she asserts that the Veteran's currently diagnosed schizoaffective disorder is more likely than not related to service.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder was in whole or in part incurred in or aggravated during active service.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

2. After completion of the foregoing, readjudicate the
service connection claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


